DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 01/26/2022. The Supplemental Response or Supplemental Amendment  dated 01/26/2022 is being entered and claims submitted with Supplemental Response or Supplemental Amendment dated 01/26/2022 are being examined on the merits in this Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 15 in lines 9-11 “provided that the first temperature probe is determined to be the body temperature probe, determining a body temperature for the infant based on at least one of the first resistance and the second resistance” needs to be corrected. A suggested correction to --provided that the [[first]] second temperature probe is determined to be the body temperature probe, determining a body temperature for the infant based on at least one of the first resistance and the second resistance—since in base claim 13 the first temperature probe is determined to be peripheral temperature probe (see claim 13 lines 9-15).
Claim 22 line 1 “The method of claim 21, further comprising” needs to be corrected.  A suggested correction is – The method of claim 21, further comprising :–  given all the limitations in claim 22 lines 1-6 following “comprising” apply to the same claim preamble. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 22 in lines 5-6 recites “determining that the first temperature probe is a body temperature probe if the first resistance is not within the predetermined range” which renders the  claim unclear. More specifically, first it is unclear as to the predetermined range is with respect to what reference value. Second, it is unclear as what determination is made if the second resistance is not within the predetermined range. Examiner suggests amending similar to claim 14 i.e. -- determining that the first temperature probe is the body temperature probe if neither of the first resistance or the second resistance is within the predetermined range of the fixed resistance value--. If claim 22 is amended as proposed, claim 23 “a fixed resistance value” would need to be amended to –the [[a]] fixed resistance value— given antecedent basis in claim 22.
Dependent claim 23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claim 23 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Koch; Jochim (Pat. No.: US 5385529 A, hereinafter referred to as "Koch") in view of Lane, Philip S (Pat. No.: US 5385529 A, hereinafter referred to as " Lane").
As per independent Claim 21, Koch discloses a method of operating an infant warming system having connections for temperature probes, wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe (Koch in at least abstract, fig. 1-2, col. 1-6 summary sections, col. 7-8 for example discloses relevant subject-matter. More specifically, Koch in at least fig. 1-2, , col. 3 
receiving a connector of a first temperature probe in the first connection (Koch in at least fig. 1-2, col. 7 lines 8-27 for example discloses receiving a connector of a first temperature probe in the first connection. See at least Koch col. 7 lines 8-27 “A first temperature sensor 5 for measuring the core temperature T.sub.K and a second temperature sensor 6 is mounted on the foot for measuring the peripheral temperature T.sub.p… The temperature sensors (5, 6) … are connected to a measured value processing unit 12”); 
distinguishing whether the first temperature probe is the peripheral temperature probe or the body temperature probe (Koch in at least fig. 1-2, col. 7 lines 22-26, col. 7 lines 50-58 for example discloses distinguishing whether the first temperature probe is the peripheral temperature probe or the body temperature probe based on actual temperature value display as well as comparing which of the temperatures is higher. See Koch fig. 2, col. 7 lines 22-26 “The actual values detected by the sensors (5, 6) are shown on the actual-value display 13.”; col. 7 liens 53-58 “The signals from the measurement amplifiers (15, 16) are first checked as to which of the temperatures (T.sub.K and T.sub.p) detected by the sensors (5, 6) is the larger. Thereafter, 
determining a temperature for an infant based on temperature measurements from the first temperature probe and based on whether the first temperature probe is the peripheral temperature probe or the body temperature probe (Koch in fig. 1-2, col. 3 lines 30-42 for example discloses determining a temperature for an infant based on temperature measurements from the first temperature probe and based on whether the first temperature probe is the peripheral temperature probe or the body temperature probe. See at least Koch col. 3 lines 30-42 “obtain a first actual temperature value indicative of the core temperature of the patient and a second actual temperature value of a peripheral temperature of the patient; supplying the actual temperature values to a measured value processing unit”).
Koch does not explicitly disclose input jack connection or determining a first resistance and a second resistance for the first temperature probe features.
In an analogous human temperature measuring field of endeavor, however, Lane discloses method for body temperature measurement with a system having a first input jack and a second input jack, wherein each of the first input jack or the second input jack is configured to alternatively receive a connector of a first temperature probe and a connector of a second temperature probe (Lane in at least abstract, fig. 1, 2A, 2B, col. 1 lines 1-5, 47-52, col. 2 lines  15-20, 26-43, col. 3 lines 5-15, col. 4 lines 25-58, col. 5 lines 1-4 for example discloses relevant subject-matter. More specifically, Lane in at least fig. 1, 2A, 2B, col. 1 lines 47-52, col. 2 lines 2-3, line 7-10, 18-19, line 38, col. 4 lines 25-46 for example discloses method for body temperature measurement with a system having a first input jack and a second input jack, wherein each of the first input jack or the second input jack is configured to alternatively receive a connector of a first temperature probe (fig. 2A) and a connector of a second temperature probe (fig. 2B). See at least 
receiving a connector of a first temperature probe in the first input jack (Lane in at least fig. 2A, 2B, col. 4 lines 26-36 for example discloses receiving a connector of a first temperature probe in the first input jack. See at least  lane col. 4 lines 26-36 “two different probes… sensor coupled to the body of a patient is coupled to the end of the probe. The other end of the probe is a plug for mating engagement with a jack ”;), the method comprising:
determining a first resistance and a second resistance for the first temperature probe; distinguishing the first temperature probe from the second temperature probe based on the first resistance and the second resistance; and determining a temperature based on temperature measurements from the first temperature probe and based on whether the first temperature probe is the first temperature probe or the second temperature probe (Lane in at least fig. 2A, fig. 2B, col. 2 line 3-4,  lines 28-33, col. 3 lines 5-11, col. 4 lines 37-58, col. 5 lines 1-4 for example discloses determining a first resistance T1 and a second resistance T2 for the first temperature probe (fig. 2A); distinguishing the first temperature probe (fig. 2A) from the second temperature probe (fig. 2B) based on the first resistance and the second resistance of the first temperature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of operating an infant warming system having connections for temperature probes as taught by Koch, so that the probe connections are input jack type, as taught by Lane. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of one known functionally equivalent element for another, with a reasonable expectation of success, for the advantage of and to obtain predictable results of electrically connecting the temperature sensor with the electronic circuitry of the processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of distinguishing temperature probe types used in the method of operating an infant warming system as taught by Koch, by further 

As per dependent Claim 24, the combination of Koch and Lane as a whole further discloses method, further comprising: receiving connection of a connector of a second temperature probe in the second input jack, wherein the second input jack is identical to the first input jack and is configured to alternatively receive the connector of the first temperature probe or the connector of the second temperature probe (Lane in at least fig. 2A, 2B, col. 4 lines 26-36 for example discloses receiving connection of a connector of a second temperature probe in the second input jack, wherein the second input jack is identical to the first input jack and is configured to alternatively receive the connector of the first temperature probe or the connector of the second temperature probe. See col. 2 lines 3-4 “Means are provided for automatically 
determining a first resistance and a second resistance for the second temperature probe; determining that the second temperature probe is a specific temperature probe type based on the first resistance and the second resistance of the second temperature probe; and  determining a temperature for the infant based on at least one of the first resistance and the second resistance of the second temperature probe (Lane, fig. 1, 2A, 2B, col. 4 lines 26-58, col. 5 lines 1-2 and Matsumoto fig. 1, [0007-0008]. Here, the combination of applied art where the  lane fig. 2B temperature probe further includes the fixed resistor disclosed by Matsumoto in at least fig. 1, [0007-0008] is being used with the combination of applied art as  whole making obvious determining a first resistance and a second resistance for the second temperature probe; determining that the second temperature probe is a specific temperature probe type based on the first resistance and the second resistance of the second temperature probe; and  determining a temperature for the infant based on at least one of the first resistance and the second resistance of 

As per dependent Claim 26, the combination of Koch and Lane as a whole further discloses method wherein the first temperature probe is determined to be a peripheral temperature probe, and further comprising: automatically determining a temperature differential between the body temperature measurement for the infant and the peripheral temperature measurement; comparing the temperature differential to an ideal differential range; and generating a heat stress alert if the temperature differential is below the ideal differential range and generating a cold stress alert if the temperature differential is above the ideal differential range (Koch in fig. 1-2, col. 3 lines 30-55, col. 7 lines 8-55, for example discloses wherein the first temperature probe is determined to be a peripheral temperature probe (Tp), and further comprising: automatically (since Koch temperature regulation is automated via  controller) determining a temperature differential between the body temperature measurement for the infant and the peripheral 

As per dependent Claim 27, the combination of Koch and Lane as a whole further discloses method further comprising: determining a temperature differential trend based on the temperature differential over time; and displaying a trend indicator on a display indicated the temperature differential trend (Here, “trend” is being interpreted as change in temperature differential pattern between different temperature differentials at a given point in time. Koch in at least fig. 1-2, col. 7 lines 8-50 for example discloses determining a temperature differential trend at any given instant between actual and desired temperature differentials (delta T act, delta T des) based on the respective temperature differential over time; and displaying a trend indicator on a display device indicated the temperature differential trend between delta T act, delta T des at any given time on display device (see fig. 1)).
Claims 13, 15-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Koch in view of Lane and further in view of Matsumoto; Masahiro et al. (Pub. No.: US 20160003686 A1, hereinafter referred to as “Matsumoto”).
As per independent Claim 13, Koch discloses a method of operating an infant warming system having connections for temperature probes, wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe (Koch in at least abstract, fig. 1-2, col. 1-6 summary sections, col. 7-8 for example discloses relevant subject-matter. More specifically, Koch in at least fig. 1-2, col. 3 lines 30-55, col. 7 lines 8-55, for example discloses a method of operating an infant warming system 1 
receiving a connector of a first temperature probe in the first connection (Koch in at least fig. 1-2, col. 7 lines 8-27 for example discloses receiving a connector of a first temperature probe in the first connection. See at least Koch col. 7 lines 8-27 “A first temperature sensor 5 for measuring the core temperature T.sub.K and a second temperature sensor 6 is mounted on the foot for measuring the peripheral temperature T.sub.p… The temperature sensors (5, 6) … are connected to a measured value processing unit 12”);
determining that the first temperature probe is the peripheral temperature probe when one of the first resistance or the second resistance is within the predetermined range of the fixed resistance value; and provided that the first temperature probe is determined to be the peripheral temperature probe, determining a peripheral temperature measurement for the infant based on the remaining one of the first resistance or the second resistance that is not within the predetermined range of the fixed resistance value (MPEP 2111.04(II) states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…Therefore "[t]he Examiner did not need to present evidence of  one of the first resistance or the second resistance is within the predetermined range of the fixed resistance value; and provided that the first temperature probe is determined to be the peripheral temperature probe, determining a peripheral temperature measurement for the infant based on the remaining one of the first resistance or the second resistance that is not within the predetermined range of the fixed resistance value” is being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step.).
Koch does not explicitly disclose input jack connections or determining a first resistance and a second resistance for the first temperature probe; comparing at least one of the first resistance and the second resistance to a predetermined range of a fixed resistance value features to determine temperature probe type.
However, in an analogous human temperature measuring field of endeavor, Lane discloses a method for body temperature measurement with a system having a first input jack and a second input jack, wherein each of the first input jack or the second input jack is configured to alternatively receive a connector of a first temperature probe and a connector of a second temperature probe (Lane in at least abstract, fig. 1, 2A, 2B, col. 1 lines 1-5, 47-52, col. 2 lines  15-20, 26-43, col. 3 lines 5-15, col. 4 lines 25-58, col. 5 lines 1-4 for example discloses relevant subject-matter. More specifically, Lane in at least fig. 1, 2A, 2B, col. 1 lines 47-52, col. 2 lines 2-3, line 18-19, line 38, col. 4 lines 25-46 for example discloses a method for body temperature measurement with a system having a first input jack and a second input jack, wherein 
receiving a connector of a first temperature probe in the first input jack (Lane in at least fig. 2A, 2B, col. 4 lines 26-36 for example discloses receiving a connector of a first temperature probe in the first input jack. See at least  lane col. 4 lines 26-36 “two different probes… sensor coupled to the body of a patient is coupled to the end of the probe. The other end of the probe is a plug for mating engagement with a jack ”);
determining a first resistance and a second resistance for the first temperature probe, comparing at least one of the first resistance and the second resistance to a predetermined range and  distinguish the first temperature probe from the second temperature probe (Lane in at least fig. 2A, fig. 2B, col. 2 line 3-4,  lines 28-33, col. 3 lines 5-11, col. 4 lines 37-58, col. 5 lines 1-4 for example discloses determining a first resistance T1 and a second resistance T2 for the first temperature probe (fig. 2A) to distinguish the first temperature probe (fig. 2A) from the second temperature probe (fig. 2B), comparing at least one of the first resistance and the second resistance to a predetermined range (lane col. 2 lines 29-33, between 39.2 K resistor and 10.0 K resistor) and  distinguish the first temperature probe from the second temperature probe. See col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of operating an infant warming system having connections for temperature probes as taught by Koch, so that the probe connections are input jack type, as taught by Lane. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of one known functionally equivalent element for another, with a reasonable expectation of success, for the advantage of and to obtain predictable results of electrically connecting the temperature sensor with the electronic circuitry of the processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of distinguishing temperature probe types used in the method of operating an infant warming system as taught by Koch, by further including temperature probe type distinguishing features at the circuitry level, as taught by Lane. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of determining patient temperature based on whether a temperature 
		The combination of Koch and Lane as a whole does not explicitly disclose fixed resistance value feature.
		However, in an analogous temperature measurement field of endeavor, Matsumoto discloses temperature measuring method including step of comparing at least one of the first resistance and the second resistance to a predetermined range of a fixed resistance value (Matsumoto in at least abstract, fig. 1, [0007-0009],[0023-0025] for example discloses relevant subject-matter. More specifically, Matsumoto in at least fig. 1, [0007-0008], [0023] for example discloses temperature measuring method including step of comparing at least one of the first resistance and the second resistance to a predetermined range of a fixed resistance value of a fixed resistor R3. See at least abstract “provide a compact and highly accurate … temperature sensor by integrating a fixed resistor, connected in series to a temperature sensing element, into an integrated circuit”; [0007] “temperature sensor can be configured of the thermistor and the pull-up resistor (fixed resistor)”; [0008] “integrate the fixed resistor to be connected … to the 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor types used in the temperature probe types used to operate an infant warming system of Koch, as modified with Lane, such that temperature probe type also includes a fixed resistor as disclosed in  Matsumoto for the advantage of providing a compact yet highly accurate temperature sensor (Matsumoto, abstract, [0008]).    

As per dependent Claim 15, the combination of Koch, Lane and Matsumoto as a whole further discloses  temperature probe in the second input jack, wherein the second input jack is identical to the first input jack and is configured to alternatively receive the connector of the first temperature probe or the connector of the second temperature probe (Lane in at least fig. 2A, 2B, col. 4 lines 26-36 for example discloses receiving connection of a connector of a second temperature probe in the second input jack, wherein the second input jack is identical to the first input jack and is configured to alternatively receive the connector of the first temperature probe or the connector of the second temperature probe. See col. 2 lines 3-4 “Means are provided for automatically determining which thermistor probe type is present”; col. 3 lines 5-11 “Probe jacks 103 and 105 are also coupled via lines 104 and 106, respectively, to probe detection circuit 150 which is capable of determining which probe type is coupled to the jacks 103 and 105. Circuit 150 can also determine if no probe is present.”; col. 4 lines 37-58 “ probe 200 comprises a pair of thermistors 216 and 218 which are applied to a location on the patient's body where a temperature reading is desired. The thermistors are contained in a probe tip at the end of a cable. The probe tip is attached to the patient by an adhesive patch, for example. Probe 200 further comprises a plug portion designated generally 204 adapted for mating engagement with a standard jack such as 
the disclosure of the combination of Koch, Lane and Matsumoto as a whole further makes obvious  determining a first resistance and a second resistance for the second temperature probe, determining that the second temperature probe is a second temperature probe based on the first resistance and the second resistance (Lane, fig. 1, 2A, 2B, col. 4 lines 26-58, col. 5 lines 1-2 and Matsumoto fig. 1, [0007-0008]. Here, the combination of applied art where the  lane fig. 2B temperature probe further includes the fixed resistor disclosed by Matsumoto in at least fig. 1, [0007-0008] is being used with the combination of applied art as  whole making obvious temperature measurement that would encompass determining a first resistance and a second resistance for the second temperature probe of the modified probe, determining that the second temperature probe is a second temperature probe based on the first resistance and the second resistance. See Lane at least col. 4 lines 37-58 “ probe 200 comprises a pair of thermistors 216 and 218 which are applied to a location on the patient's body where a temperature reading is desired. The thermistors are contained in a probe tip at the end of a cable. The probe tip is attached to the patient by an adhesive patch, for example. Probe 200 further comprises a plug portion designated generally 204 adapted for mating engagement with a standard jack such as probe jacks… In FIG. 2B, probe 220 is similar to probe 200 except that it comprises a single thermistor sensor 230 coupled to barrel and tip portions 226 and 228, respectively, of plug portion 224. ”; col. 5 lines 1-2 “The presence or absence of thermistor 216 is used to differentiate between … temperature probes.”);


As per dependent Claim 16, the combination of Koch, Lane and Matsumoto as a whole further discloses the method further comprising: comparing the body temperature to the peripheral temperature  to verify that the body temperature is greater than the peripheral temperature by at least a probe error threshold; generating a probe error alert if the body temperature is not greater than the peripheral temperature by at least the probe error threshold; and provided that the body temperature is not greater than the peripheral temperature by at least the probe error threshold, preventing control of an air temperature based on either of the peripheral temperature measurement or the body temperature measurement (Here, the method step limitation “comparing the body temperature to the peripheral temperature to verify that the body temperature is greater than the peripheral temperature by at least a probe error threshold; generating a probe error alert if the body temperature is not greater than the peripheral temperature by at least the probe error threshold; and provided that the body temperature is not greater than the peripheral temperature by at least the probe error threshold, preventing control of an air temperature based on either of the peripheral temperature measurement or the body temperature measurement” is being broadly yet reasonably interpreted under MPEP 2111.04(II) 

As per dependent Claim 17, the combination of Koch, Lane and Matsumoto as a whole further discloses method further comprising: upon detecting both the peripheral temperature probe and the body temperature probe, prompting a user to choose between an infant control mode where a heater system is controlled based on the body temperature, and an air control mode where the heater system is controlled based on an air temperature (Here, the method step limitation “upon detecting both the peripheral temperature probe, prompting a user to choose between an infant control mode where a heater system is controlled based on the body temperature, and an air control mode where the heater system is controlled based on an air temperature” is being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step. At this point taking into account recitations in base claim, only body temperature probe is positively recited. Koch at least fig. 1-2, col. 3 lines 30-41 and Lane in at least col. 4 lines 33-34 discloses method of detecting body temperature probe).

As per dependent Claim 18, the combination of Koch, Lane and Matsumoto as a whole further discloses method further comprising: determining a temperature differential between the body temperature measurement for the infant and the peripheral temperature measurement; and displaying the temperature differential on a display (Here, the method step limitation “determining a temperature differential between the body temperature measurement for the infant 

As per dependent Claim 19, the combination of Koch, Lane and Matsumoto as a whole further discloses method of claim 18, further comprising: comparing the temperature differential to an ideal temperature differential range; and generating a heat stress alert if the temperature differential is below the ideal temperature differential range and generating a cold stress alert if the temperature differential is above the ideal temperature differential range (Here, the method step limitation “comparing the temperature differential to an ideal temperature differential range; and generating a heat stress alert if the temperature differential is below the ideal temperature differential range and generating a cold stress alert if the temperature differential is above the ideal temperature differential range” is being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step since none of this method step limitation occurs due to no body temperature measurement occurring in claim 15 or no peripheral temperature measurement taking place in claim 13).

As per dependent Claim 20, the combination of Koch, Lane and Matsumoto as a whole further discloses  method further comprising: determining a temperature differential trend based .

Claims 28-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koch in view of Lane and further in view of Falk; Steven Mitchell et al. (Pub. No.: US 20150182406 A1, hereinafter referred to as “Falk”)
As per dependent Claim 28, the combination of Koch and Lane as a whole explicitly discloses the method of claim 21(see claim 21), further comprising: detecting both the peripheral temperature probe and the body temperature probe, one in each of the first input jack and the second input jack (Koch in at least fig. 1-2, col. 7 lines 8-55 discloses detecting indicated as a display of the respective temperature measurement on display device both the peripheral temperature probe and the body temperature probe, one in each of the respective connections while Lane fig. 1, 2A, 2B, col. 2 line 3-4,  lines 28-33, col. 3 lines 5-11, col. 4 lines 37-58, col. 5 lines 1-4 discloses detecting different probe types, one in each of the first input jack and the second input jack. See Koch at least col. 3 lines 30-41 “controlling an operating parameter of an apparatus for maintaining the temperature of a patient, the apparatus including heater means responsive to an actuating variable for adjusting the operating parameter in said apparatus… 
		The combination of Koch and Lane as a whole does not explicitly disclose prompting a user to choose between an infant control mode where a heater system is controlled based on the body temperature probe measurements, and an air control mode where the heater system is controlled based on an air temperature.
		In an analogous infant warming management system of endeavor, however, Falk discloses a method of operating an infant warming system having connections for temperature probes (Falk in at least abstract, fig. 1, 9-10, [0001], [0012-0021], [0024], [0027], [0029], [0034-0035], [0070-0071] for example discloses relevant subject-matter. More specifically, Falk in at least fig. 1, 9-10, [0013-0014], [0070] for example discloses a method of operating an infant warming system having connections for temperature probes),
		wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe (Falk in at least fig. 9-10, [0013-0014], [0070] for example wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe. Here Falk “sensing probes attachable to one or more regions of the anatomy of each of patients P1 and P2” as in [0014] and “Sensors 26, 28 sense the temperature of the individual patients within warming chamber 24…sensors 26 and 28 … supported adjacent to 
		detecting both the peripheral temperature probe and the body temperature probe, one in each of the first input connection and the second input connection (Falk in at least fig. 1, 9-10, [0014] and [0070] for example discloses detecting both the peripheral temperature probe and the body temperature probe, one in each of the first input connection/port and the second input connection/port); and 
		prompting a user to choose between an infant control mode where a heater system is controlled based on the body temperature probe measurements, and an air control mode where the heater system is controlled based on an air temperature (Falk in fig. 9-10, [0014], [0016], [0020-0021], [0027], [0071] for example discloses prompting a user to choose heater system control based on sensor measurements. See at least Falk  at least [0016] “Controller 34 is configured to analyze data and generate control signals for controlling and managing the operation of heaters, a display, an alarm and/or other output devices associated with warming chamber 24 and management system 20”; [0020] “processing unit 42, following instructions contained in memory 44, outputs adjustments based upon the first signals and the second signals…the output adjustments comprise control signals that modify operation of an audible or visible alarm/notification device, a display or other device that communicates a notice or message to a care person…the message notifies the care person of an incompatibility between the sensed temperature or temperatures within warming chamber 24 and the assigned temperature ranges for each of temperature zones 36, 38 assigned to patients P1 and P2, respectively…the message… additionally provide instructional recommendations to the care person for adjustment of the operation of warming device 22.”; [0021] “the output adjustments comprise control signals 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating an infant warming system of Koch, as modified with Lane, by further including the step of prompting the user to choose the desired infant temperature control mode for the advantage of reducing a likelihood of the patient within the warming crib or chamber of an infant warming device being warmed in incompatible manner or in a manner that does not maintain infant homeostasis by including user selections/inputs (Falk, [0012], [0020], [0021]).    

As per dependent Claim 29, the combination of Koch and Lane as a whole explicitly discloses method further comprising detecting each of the peripheral temperature probe and the body temperature probe (Koch in at least fig. 1-2, col. 7 lines 8-55 discloses detecting indicated as a display of the respective temperature measurement on display device both the peripheral temperature probe and the body temperature probe, one in each of the respective connections while Lane fig. 1, 2A, 2B, col. 2 line 3-4,  lines 28-33, col. 3 lines 5-11, col. 4 lines 37-58, col. 5 lines 1-4 discloses detecting different probe types, one in each of the first input jack and the 
The combination of Koch and Lane as a whole does not explicitly disclose prompting a user to choose between an infant control mode where a heater system is controlled based on the body temperature and an air control mode where the heater system is controlled based on an air temperature.
In an analogous infant warming management system of endeavor, however, Falk discloses a method of operating an infant warming system having connections for temperature probes (Falk in at least abstract, fig. 1, 9-10, [0001], [0012-0021], [0024], [0027], [0029], [0034-0035], [0070-0071] for example discloses relevant subject-matter. More specifically, Falk in at least fig. 1, 9-10, [0013-0014], [0070]  for example discloses a method of operating an infant warming system having connections for temperature probes),
		wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe (Falk in at least fig. 9-10, [0013-0014], [0070] having connections for temperature probes, wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe 
		detecting each of the peripheral temperature probe and the body temperature probe (Falk in at least fig. 1, 9-10, [0014] and [0070] for example discloses detecting both the peripheral temperature probe and the body temperature probe, one in each of the first input connection/port and the second input connection/port) and then  
		prompting a user to choose between an infant control mode where a heater system is controlled based on the body temperature and an air control mode where the heater system is controlled based on an air temperature (Falk in fig. 9-10, [0014], [0016], [0020-0021], [0027], [0071] for example discloses prompting a user to choose heater system control based on sensor measurements. See at least Falk [0016] “Controller 34 is configured to analyze data and generate control signals for controlling and managing the operation of heaters, a display, an alarm and/or other output devices associated with warming chamber 24 and management system 20”; [0020] “processing unit 42, following instructions contained in memory 44, outputs adjustments based upon the first signals and the second signals…the output adjustments comprise control signals that modify operation of an audible or visible alarm/notification device, a display or other device that communicates a notice or message to a care person…the message notifies the care person of an incompatibility between the sensed temperature or temperatures within warming chamber 24 and the assigned temperature ranges for each of temperature zones 36, 38 assigned to patients P1 

As per dependent Claim 30, the combination of Koch and Lane as a whole explicitly discloses he method of claim 21 (see claim 21)
The combination of Koch and Lane as a whole does not explicitly disclose detecting two body temperature probes and then preventing control of an air temperature based on 
In an analogous infant warming management system of endeavor, however, Falk discloses a method of operating an infant warming system having connections for temperature probe (Falk in at least abstract, fig. 1, 9-10, [0001], [0012-0021], [0024], [0027], [0029], [0034-0035], [0070-0071] for example discloses relevant subject-matter. More specifically, Falk in at least fig. 1, 9-10, [0013-0014], [0070]  for example discloses a method of operating an infant warming system having connections for temperature probes),
		wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe (Falk in at least fig. 9-10, [0013-0014], [0070] having connections for temperature probes, wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe. Here Falk “sensing probes attachable to one or more regions of the anatomy of each of patients P1 and P2” as in [0014] and “Sensors 26, 28 sense the temperature of the individual patients within warming chamber 24…sensors 26 and 28 … supported adjacent to portions of warming chamber 24 to sense the air temperature about the individual patients within warming chamber 24” as in Falk [0071] is being interpreted as encompassing “peripheral temperature probe” and “body temperature probe” as recited) comprising: 
		detecting two body temperature probes (Falk in fig. 1, 9-10, [0014], [0071] discloses that to body temperature probes could be employed one for each infant. Falk in at least [0014] “sensors 26, 28 comprise temperature sensing probes attachable to one or more regions of the anatomy of each of patients P1 and P2. Sensors 26, 28 output signals that are used by controller 34 to manage the temperature of zones 36, 38.”; [0071]”sensors 26, 28 … plug into ports 734 to 

As per dependent Claim 31, the combination of Koch and Lane as a whole explicitly discloses method of claim 21 (see claim 21)
The combination of Koch and Lane as a whole does not explicitly disclose detecting two peripheral temperature probes and then automatically generating a probe error alert, preventing control of an air temperature based on temperature measurements from the peripheral temperature probes, and automatically engaging the air control mode.
In an analogous infant warming management system of endeavor, however, Falk discloses a method of operating an infant warming system having connections for temperature probes (Falk in at least abstract, fig. 1, 9-10, [0001], [0012-0021], [0024], [0027], [0029], [0034-0035], [0070-0071] for example discloses relevant subject-matter. More specifically, Falk in at least fig. 1, 9-10 for example discloses a method of operating an infant warming system having connections for temperature probes),
wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe (Falk in at least fig. 9-10, [0013-0014], [0070] having connections for temperature probes, wherein each of the connections is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe. Here Falk “sensing probes attachable to one or more regions of the anatomy of each of patients P1 and P2” as in [0014] and “Sensors 26, 28 sense the temperature of the individual patients within warming chamber 24…sensors 26 and 28 … supported adjacent to portions of warming chamber 24 to sense the air temperature about the individual patients within warming chamber 24” as in Falk [0071] is being interpreted as encompassing “peripheral temperature probe” and “body temperature probe” as recited) comprising: 

automatically generating a probe error alert, preventing control of an air temperature based on temperature measurements from the peripheral temperature probes, and automatically engaging the air control mode(Falk in at least [0014], [0020], [0027], [0071] for example discloses automatically alerting and implemented infant warming device temperature changes based on patient parameters and sensors which makes subject-matter obvious. See Falk [0020] “processing unit 42, following instructions contained in memory 44, outputs adjustments based upon the first signals and the second signals… the output adjustments comprise control signals that modify operation of an audible or visible alarm/notification device, a display or other device that communicates a notice or message to a care person; [0027] “controller 34 determines or prescribes a temperature range for each of the different temperature zones 36, 38 assigned to each of the different patients P1, P2 based upon the one of more values represented by the parameter signals…based upon parameters associated with patient P1 and … patient P2… such determination occurs on a periodic basis at predefined intervals or continuously occurs automatically in response to feedback received from sensors 26, 28”).

Contingently Allowable Subject-Matter
As per dependent claims 14, 22-23, 25, dependent claims 14, 22-23, 25 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 14, 22-23, 25, dependent claims 14, 22-23, 25  are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 14, none of the prior art discloses or renders obvious a method of operating an infant warming system … wherein each of the first input jack or the second input jack is configured to alternatively receive a connector of a peripheral temperature probe and a connector of a body temperature probe, the method comprising: receiving a connector of a first 
With respect to dependent claim 22, none of the prior art discloses or renders obvious a method of operating an infant warming system having a first input jack and a second input jack, including the steps of comparing at least one of the first resistance and the second resistance to a predetermined range;  determining that the first temperature probe is the peripheral temperature probe if one of the first resistance or the second resistance is within the predetermined range, and  determining that the first temperature probe is a body temperature probe if the first resistance is not within the predetermined range including and in combination with all of the limitations of their respective base claim and any intervening claims.
With respect to dependent claim 23
With respect to dependent claim 25, none of the prior art discloses or renders obvious a method of operating an infant warming system having a first input jack and a second input jack, wherein if the first temperature probe is also determined to be a body temperature probe, automatically determining a body temperature for a first infant based on the first temperature probe and determining a body temperature for a second infant based on the second temperature probe, and then displaying the body temperatures for the first and second infants; and if the first temperature probe is determined to be a peripheral temperature probe, automatically determining a peripheral temperature for the first infant based on the first temperature probe and determining a temperature differential between the body temperature for the infant and the peripheral temperature measurement, and then displaying the temperature differential on the display including and in combination with all of the limitations of their respective base claim and any intervening claims.
The criticality of the features in above allowable claims which is also disclosed in instant specification at least para. [0015-0016], [0024-0025] is that enables an incubator or infant warmer system can detect and automatically differentiate between the two sensor types such as one peripheral temperature probe and one body temperature probe or two body temperature probes. The system as claimed provides a flexible care environment, where the identical input jacks can be used to either receive temperature measurements from two different body temperature sensors attached to two separate infants (such as twins sharing the same incubator), or to receive temperature measurements from two different locations on a single infant, such as a body temperature and a peripheral temperature from one infant. Accordingly, each of the input jacks is configured to connect to and receive either one of a body temperature probe or a peripheral temperature probe. Beneficially, the infant warming system includes a probe detection module associated with each of the input jacks to automatically detect whether each input jack is connected to a peripheral temperature probe or a body temperature probe via use of circuitry that 
Prior art of record, US 5385529 A to Koch; Jochim discloses a method of controlling the operating parameters of an apparatus for maintaining the temperature of prematures and newborns by determining the operating parameters based on a precise definition of the thermal condition of the patient and information as to the bodily well-being based on determined sensor actual values for controlling the operating parameters are applied. In Koch, the control takes place basically with the aid of at least two temperature sensors which measure the core temperature and the peripheral temperature, respectively, of the patient. The logic combination of the temperature signals takes place in such a manner that, in addition to the absolute temperature of one of the two sensors, the temperature difference between the two temperature sensors is simultaneously applied and the thermal well-being of the patient is used for controlling the incubator parameters and not only a single temperature. However, Koch does not disclose an infant warming system of above allowable claims.
Prior art of record, US 20150335510 A1 to Cipriano; James P. et al. discloses  An infant warming system comprising: a body temperature probe having: a body temperature sensor removably fixable to an infant's torso to measure a body temperature of the infant; a first connector configured to connect to an input jack to transmit the body temperature measurement; a peripheral temperature probe having: a peripheral temperature sensor that measure a peripheral temperature of the infant; a second connector configured to connect to the input jack to transmit the peripheral temperature measurement; at least two identical input jacks, each input jack configured to receive either one of the first connector or the second connector; and a probe detection module configured to automatically detect whether each input jack is connected to the peripheral temperature probe or the body temperature probe. However, Cipriano does not disclose an infant warming system of above allowable claims.
Prior art of record, US 20150201846 A1to Maiershon; David et al. discloses  use of wearable non-invasive contact sensors for identifying a possible reason for a potential distress situation a baby such as such fever and alerting the care-giver. However, Maiershon does not disclose an infant warming system of above allowable claims.
Prior art of record, US 3872726 A to Kauffeld; Ludwig et al. discloses  an electronic circuit for digitally displaying the temperature sensed by a thermistor element and especially adapted for use in monitoring human temperature. An analog voltage signal developed from the thermistor is converted into a digital representation which is used to drive a visual display. In order to decrease the time necessary for obtaining a temperature reading, electronic circuits are provided for forecasting the ultimate temperature that will be sensed by the thermistor prior to the time that the thermistor reaches this temperature. However, Kauffeld does not disclose an infant warming system of above allowable claims.
Prior art of record, US 20150182406 A1 to  Falk; Steven Mitchell et al. discloses a multiple patient infant warming management system that includes at least one temperature sensor for sensing at least one temperature of an infant warming device and a controller which processes first signals for different temperature ranges of different temperature zones assigned to different patients to be concurrently warmed the infant warming device, receives second signals from the at least one temperature sensor indicating at least one temperature of the infant warming device and outputs adjustments and alerts based on the first signals and the second signals. However, Falk does not disclose an infant warming system of above allowable claims.
The combination of the features of dependent apparatus claims 14, 22-23, 25 including all of the limitations of their respective base claim and any intervening claims is neither known from, nor rendered obvious by, the available prior art. 
Additionally, as per dependent claim 23 dependent claim 23 would also be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim 22.
Response to Arguments
According to the Amendment, filed 01/26/2022, the status of the claims is as follows:
Claims 13, 16, 19, 20, 22, , 27, 30, 31 are currently amended; 
Claims 15, 17, 18 are as originally filed;
Claims 14, 21, 23-26, 28, 29 are previously presented; and
Claims 1-12 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 01/26/2022.  No new matter was introduced.
By the current amendment, as a result, claims 13-31 are now pending in this application and are being examined on the merits.
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 9-10 of Applicant’s Amendment dated  01/26/2022 
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  08/26/2021: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 01/26/2022 ; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 01/26/2022 ; [3]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  08/26/2021 paras. [11-20] are withdrawn in view of the amendment, filed 01/26/2022 .
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 11 of Applicant’s Amendment dated  01/26/2022 where Applicant’s’ remarks inter alia that: 
Rejections Under 35 U.S.C §103 
[A] The cited combination of references does not teach the subject matter of claim 21 for at least the reason that neither Koch nor Kauffeld, alone or in combination, teach determining a first resistance and a second resistance for a single temperature probe or distinguishing whether the first temperature probe is the peripheral temperature probe or the body temperature probe based on the first resistance and the second resistance. 

[B] Koch does not disclose a temperature probe having two resistances, and it follows that Koch does not disclose identifying that the probe is a peripheral temperature probe based on both of the first and second resistance values. 

[C] Kauffeld does not compensate for these shortcomings of Koch. Kauffeld teaches a bridge circuit that adjusts its resistance to match that of the thermistor temperature sensor "to take account any variations in individual thermistors" so that accurate temperature readings can be obtained (e.g., col. 3 Ins. 10-24). It does not teach performance of the claimed logic involving two resistors and distinguishing between sensor types or identifying which sensor is which type based on the two 

[D] Rejected dependent claims 22-24 and 28-31 are also allowable as a result of their dependency from allowable claim 21, as well as in view of the subject matter of each claim. The remaining claims have already been deemed allowable or to contain allowable subject matter. 

Applicant’s arguments, 30 [A-C] with respect to claim 21 have been fully considered and are persuasive.  Therefore, the rejections as raised in Office Action dated 08/26/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Koch and Lane as a whole.
Applicant’s arguments, with respect to claims 22, 23, 25  has been fully considered and are persuasive. Claims 22, 23, 25  are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Applicant’s arguments 30 [D] with respect to dependent claims 24 and 28-31 has been considered but were not found persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 22-24 and 28-31 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 5623925 A and US 4695955 A for disclosing systems which have ports for plugging in a variety of types of probes, and the monitor can read info from the probe to determine which one is plugged into each port and configure to analyze the data stream correctly similar in terms distinguishing two different sensors/probes to that disclosed .
US 5139744 A, US 20140076887 A1 and US 20010020123 A1 for disclosing insertion of a fixed resistor into a sensing device for identifying and distinguishing a sensor type similar in terms of distinguishing two different sensors to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            	February 12, 2022